United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 20, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 02-51146
                           Summary Calendar



BLANCA OCHOA,

                                      Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                      Defendant-Appellee.


                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-01-CV-993
                       --------------------

Before REAVLEY, BARKSDALE and CLEMENT, Circuit Judges.

PER CURIAM:*

     Blanca S. Ochoa has appealed the magistrate judge’s judgment

affirming the decision of the Commissioner of Social Security

denying her application for Supplemental Security Income.         In

reviewing the Commissioner’s decision to deny benefits, this

court determines whether the decision is supported by substantial

evidence and whether proper legal standards were applied in

evaluating the evidence.     Brown v. Apfel, 192 F.3d 492, 496 (5th

Cir. 1999).     Substantial evidence is “such relevant evidence as a

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 02-51146
                                 -2-

reasonable mind might accept as adequate to support a

conclusion.”   Id. (internal quotation marks omitted).

     Ochoa contends that the ALJ failed to obtain and consider

records from one of her treating physicians.    Because Ochoa was

not prejudiced, there was no reversible error.     See Kane v.

Heckler, 731 F.2d 1216, 1220 (5th Cir. 1984).

     Ochoa contends that the ALJ erred in giving more weight to

the opinion of Dr. Robert L. Jones than to that of another

consulting physician, Dr. Salvador P. Baylan.    Under the

substantial-evidence standard, this court “will not re-weigh the

evidence, try the questions de novo, or substitute [its] judgment

for the Commissioner’s, even if . . . the evidence weighs against

the Commissioner’s decision.”   Masterson v. Barnhart, 309 F.3d

267, 272 (5th Cir. 2002).   “In short, conflicts in the evidence

are for the Commissioner and not the courts to resolve.”     Id.

(internal quotation marks and brackets omitted).    It was not

unreasonable for the ALJ to give more weight to Dr. Jones’s

opinion.   See Brown, 192 F.3d at 496; see also Moore v. Sullivan,

919 F.2d 901, 904 (5th Cir. 1990).

     Ochoa contends that the Commissioner’s decision is not

supported by substantial evidence.   Ochoa argues only that the

decision was based on Dr. Jones’s opinion, which she contends is

at odds with Dr. Baylan’s opinion and the opinions of her

treating physicians.   Again, Ochoa’s argument demonstrates only

that there was a conflict in the evidence.   Such a conflict is
                           No. 02-51146
                                -3-

not sufficient for reversal under the substantial-evidence

standard.   See Brown, 192 F.3d at 496.   The Commissioner’s

decision is

     AFFIRMED.